Citation Nr: 0915031	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent 
for major depressive disorder for the period prior to March 
1, 2008, and higher than 50 percent for the period beginning 
on March 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from October 1961 to 
October 1964, from September 1965 to July 1972, and from 
January 1974 to August 1985.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Philadelphia, Pennsylvania.  The decision granted entitlement 
to service connection for depression and assigned an initial 
10 percent evaluation, effective December 2005, and denied 
service connection for PTSD.  The Veteran appealed both the 
initial evaluation of the depression and the denial of 
service connection for post traumatic stress disorder.

The Veteran appeared at a Board hearing via video conference 
in March 2009 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

In an April 2008 rating decision, an RO Decision Review 
Officer granted an increased initial evaluation for the 
depression from 10 percent to 50 percent, effective March 1, 
2008, and continued to deny service connection for PTSD.  The 
Veteran continued both appeals.  See AB v. Brown, 6 Vet. App. 
35 (1993) (a veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).

In the decision below, the Board allows the service 
connection claim and, for the reasons discussed in the REMAND 
portion of the document below, the issue of the initial 
rating of the acquired mental disorder is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

The evidence of record raises the issue of a total disability 
evaluation on the basis of individual unemployability due to 
service-connected disabilities.  See Norris v. West, 12 Vet. 
App. 413 (1999).  This issue, however, has not been 
considered by the RO, much less denied and timely appealed to 
the Board.  So, it is referred to the RO for appropriate 
action, as the Board does not currently have jurisdiction to 
consider it.  See 38 C.F.R. § 20.200 (2008).


FINDING OF FACT

Service treatment records note the Veteran's assignment 
aboard the USS Nimitz when a verified traumatic event 
occurred.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
PTSD is connected to a verified in-service stressor.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefit sought, 
discussion of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, would serve no useful purpose.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
governing criteria for diagnosing PTSD are those of the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS-IV (DSM-IV).  
See 38 C.F.R. § 4.125(a).

If the evidence establishes a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, which is the case 
in this appeal, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 
288-89 (1994).  The Veteran's testimony alone cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Analysis

The Veteran based his claim on four in-service stressors, 
three of which reportedly occurred in Vietnam: 1) while 
riding on a tank or some other type armored vehicle, some of 
his fellow soldiers were shot, at least one of which fell 
over into his lap; 2) a Vietnamese prostitute wore some type 
of diaphragm device equipped with razor blades, and a soldier 
the Veteran knew was castrated while attempting to have 
sexual intercourse, and the Veteran remembered the screaming 
and blood; and, 3) while making rounds to pick up troops who 
were on duty in various bunkers no response was received to a 
call to come out to the jeep.  Hence, the officer to whom the 
appellant was accompanying entered a bunker.  After "an 
inordinate amount of time," the Veteran followed with a 
flashlight, and discovered U.S. soldiers who had been 
decapitated.  The appellant asserts that he and the officer 
were traumatized by these sights.

His final stressor is associated with his claimed service in 
the U.S. Navy.  He asserts he was aboard the USS Nimitz when 
a May 1981 aircraft crash occurred that claimed several 
lives.

The  October 2006 VA examination report notes the examiner 
diagnosed the Veteran with PTSD and specifically connected 
the diagnosis to the claimed stressors.  In light of that 
diagnosis and linkage, the only issue to be resolved is 
whether the Veteran's stressors are verified.  38 C.F.R. 
§ 3.304(f).

As noted in the Introduction above, the November 2006 rating 
decision apparently attributed all of the Veteran's active 
service to his service in the U.S. Army.  The RO asked the 
National Personnel Records Center to provide all of the 
Veteran's service personnel records but no records of his 
Naval service were provided.  In response to a subsequent RO 
request, a duplicate set of his Army personnel records was 
provided.  The Board, however, discerns sufficient evidence 
from the service treatment records to verify the claimed 
Naval stressor and, combined with the undersigned's finding 
the Veteran credible, deems the evidence in equipoise.

The Veteran noted at the hearing he served as a cook aboard 
the USS Nimitz, and he took pleasure in trying to fix what 
the aircrew members asked for, such as getting word to him to 
have pizza ready when they returned to the carrier.  See 
Transcript (T), p. 23.  The Veteran demonstrated poor recall 
for dates and other specific details during the hearing.

During the evening of May 25, 1981, an aircraft crashed on 
the flight deck of the USS Nimitz.  The fire that followed 
the crash eventually caused the detonation of at least three 
sparrow missile warheads.  Fourteen crewmen were killed and 
45 were injured.  See http://navysite.de/cvn/cvn68.html.  The 
Veteran noted he was headed below deck to get desserts he had 
forgotten when he heard the impact of the crash, and he 
immediately returned to the deck where he witnessed the 
explosion.  T., p. 24.  The Veteran testified that for a 
while it was like being back in Vietnam and, for a few 
minutes, "I lost it."  Id.  He implied he was removed from 
or away from the scene by others, and he noted he had never 
seen anyone burned before.  He also asserted that food in the 
freezers was discarded to make room to store the fatalities 
until the vessel returned to port, and he assisted with that 
task.

The May 1981 USS Nimitz incident is a matter of recorded 
history, as noted above. The salient issue of this appeal is, 
was the Veteran aboard at the time?  Service treatment 
records note a January 1981 Consult request to the Optometry 
Clinic, Naval Hospital, Portsmouth, Virginia, from the USS 
Nimitz.  A late-June 1981 Consult to the neurology clinic 
from the USS Nimitz notes the Veteran had complained of 
headaches during the prior month, trials of various 
medications and repeated counseling had failed to resolve the 
problem, and it appeared to be a tension headache.  These 
entries present sufficient documentary evidence he was in 
fact aboard the USS Nimitz when the May 25, 1981, incident 
occurred and he was in close proximity to it.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  Combined with his 
credible testimony, the Board finds the claimed stressor is 
verified.  Thus, the Board will grant entitlement to service 
connection for post traumatic stress disorder.  38 C.F.R. 
§§ 3.102, 3.303, 3.304(f).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted.


REMAND

The November 2006 rating decision granted service connection 
for depression as secondary to his service-connected diabetes 
mellitus and its associated erectile dysfunction, and that 
was the basis for the initial evaluation.  The October 2006 
examination report, however, noted the diabetes mellitus was 
only an aggravating factor.  The driving force behind the 
Veteran's symptomatology was, in fact, post traumatic stress 
disorder.  The November 2006 rating decision, of course, 
denied the PTSD claim.

The examiner at the March 2008 examination noted she was 
focusing on the veteran's major depressive order 
symptomatology to the exclusion of PTSD, but she did not 
specifically disagree with the finding at the 2006 
examination that post traumatic stress disorder was the 
primary underlying cause of the Veteran's depression.  In 
light of the Board's award of entitlement to service 
connection for post traumatic stress disorder, the Veteran is 
entitled to have all of his now service-connected acquired 
mental disorder symptomatology evaluated.  Further, he 
asserted at the hearing that his depression had worsened in 
severity.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ensure the Veteran's 
related VA treatment records generated 
since certification of the appeal to the 
Board are obtained and associated with the 
claims file.

2.  After the above is complete (and 
whether records are obtained or not), the 
AMC/RO should arrange for the Veteran to 
have a VA psychiatric evaluation to 
determine the current severity of his post 
traumatic stress disorder.  All indicated 
tests should be undertaken and all 
clinical findings should be reported in 
detail.  Request the examiner specifically 
to evaluate and comment on the Veteran's 
ability to maintain gainful employment and 
personal relationships.  A global 
assessment of functioning score should be 
assigned and the score should be 
explained.  If it is significantly 
different than other scores on file, a 
full explanation of the reason therefore 
should be set forth.  The claims file must 
be made available to the examiner for 
review as part of the examination.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate the Veteran's claim of 
entitlement to an increased initial rating 
for post traumatic stress disorder with 
depression in light of the additional 
evidence obtained.  If the claim is not 
granted to his satisfaction, send him and 
his representative a supplemental statement 
of the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


